                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 AUGUST RESOURCE FUNDING, LLC,

                              Plaintiff,
        v.                                                                 ORDER

 PROCORP, LLC and                                                      18-cv-1011-jdp
 TIMOTHY ERIK SCHULTZ,

                              Defendants.

       Plaintiff August Resource Funding, LLC, filed this case in the Circuit Court for Rock

County, Wisconsin, asserting state-law claims for breach of contract and replevin. Dkt. 1.

Defendants removed the case to federal court. Dkt. 1. Because the notice of removal does not

show that the court can exercise jurisdiction over the case, the court will give defendants an

opportunity to file supplemental materials to cure the deficiencies. If they fail to do so, the

court will remand the case to state court.

       “Federal courts are courts of limited jurisdiction.” Int’l Union of Operating Eng’rs, Local

150 v. Ward, 563 F.3d 276, 280 (7th Cir. 2009). Unless the party invoking federal jurisdiction

establishes complete diversity of citizenship among the parties and an amount in controversy

exceeding $75,000, or raises a federal question, the court must dismiss the case for lack of

jurisdiction. Smart v. Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798, 802 (7th Cir. 2009).

Federal courts “have an independent obligation to determine whether subject-matter

jurisdiction exists, even when no party challenges it.” Hertz Corp. v. Friend, 559 U.S. 77, 94

(2010). The party invoking federal jurisdiction bears the burden of establishing that

jurisdiction is proper. Smart, 562 F.3d at 802–03.
       Defendants rely solely on diversity under 28 U.S.C. § 1332 as a basis for jurisdiction.

August Resource is a Wisconsin corporation with its principle place of business in Wisconsin,

id., ¶ 1, so the court can determine that August Resource is a citizen of Wisconsin. See 28

U.S.C. § 1332(c) (a corporation is a citizen of its state of incorporation and the state where it

has its principal place of business). But defendants have not provided facts that would permit

the court to determine the citizenship of either defendant.

       Defendants say that Procorp, LLC, is a limited liability company with its principal place

of business in Taylor, Michigan. Dkt. 1, ¶ 6. These facts are insufficient to determine Procorp’s

citizenship. The citizenship of a limited liability company is determined by the citizenship of

each of its members. Thomas v. Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007). And if

any of those members are themselves limited liability companies, partnerships, or other similar

entities, then the citizenship of those members and partners must be alleged as well. See

Meyerson v. Harrah’s E. Chi. Casino, 299 F.3d 616, 617 (7th Cir. 2002) (per curiam). Defendants

say that Procorp is “owned” by Timothy Schultz, Dkt. 1, ¶ 6, but they do not explain whether

Schultz is its sole member.

       Likewise, defendants say that Schultz is a resident of Taylor, Michigan. Dkt. 1, ¶ 6. But

residency is meaningless for purposes of diversity jurisdiction; an individual’s citizenship is

determined by his or her domicile, which is where the party intends to live long term. Myrick

v. WellPoint, Inc., 764 F.3d 662, 664 (7th Cir. 2014); Winforge, Inc. v. Coachmen Indus., Inc., 691

F.3d 856, 867 (7th Cir. 2012).

       The court will give defendants an opportunity to provide the facts necessary to

determine the citizenship of Procorp and Schultz. If they fail to do so, the court will remand

the case to state court.


                                                2
                                           ORDER

       IT IS ORDERED that defendants may have until July 29, 2019, to show cause why this

case should not be remanded to state court for lack of subject matter jurisdiction

       Entered July 15, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                              3
